Order entered October 31, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00512-CR

                               ANGELA LYNN SERNA, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-82217-2017

                                              ORDER
        Before the Court is court reporter Destiny M. Moses’s October 29, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and extend the time to

file the reporter’s record until November 6, 2018. If Ms. Moses fails to file the record by

November 6, 2018, the Court may utilize its available remedies, including ordering that she not

sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; to court reporter

Destiny M. Moses; and to counsel for the parties.


                                                          /s/   LANA MYERS
                                                                JUSTICE